The prosecution of which the plaintiff complains was set on foot by the defendants Krekeler and Frost. It rested upon an affidavit drawn by Frost as attorney for Mrs. Krekeler, and verified by her. The part material to this case is in these words: "On the 17th day of April, 1871, at the house known as No. 9 Jay street, in the fifth ward of the city of New York, was feloniously taken, stolen and carried away from the possession of deponent, the following property, viz.," describing two deeds conveying real estate, the one executed by plaintiff to Maria Stoddard and the other from said grantee to the affiant. "That the property mentioned in the said two deeds and transferred to this deponent was of the value of eighteen thousand dollars, the property of this deponent, and that this deponent had a probable cause to suspect, *Page 432 
and does suspect, that the said property was feloniously taken, stolen and carried away by Henry W. Thaule."
"That at the time and place as aforesaid the said Henry W. Thaule came and told deponent that her deeds were not in order, meaning thereby that something about the acknowledgment was omitted, and deponent went and got said deeds, when the said Henry W. Thaule snatched or took them out of her hands, against her will and consent, and put them in his, Henry W. Thaule's, pocket, against her will and consent, when deponent demanded the said deeds from him, which he refused to give up, and told deponent that he woutd not give them up, when deponent tried to take them away from him, and he then and there resisted her with force and violence, and took them away against her will and consent, and before the two deeds were recorded."
It thus appears that while the charge of larceny is made in technical terms, the facts and circumstances on which it stands are stated, and if they are true, this action cannot be maintained. The affiant is responsible for those statements, but not for the legal conclusion drawn therefrom either by the police magistrate, or the district attorney or grand jury. (Dennis v.Ryan, 65 N.Y. 385.) Upon the trial of the issues in this action, the plaintiff's own evidence substantiated the affiant's statements. It was established by it, that the real estate described in those deeds was, so far as plaintiff was concerned, at all times the property of the defendant Krekeler; that, although at one time he held the title, it was for her benefit, and with an obligation on his part to convey it as she directed; that, before the event complained of, he had, by her direction, executed a deed thereof, and the grantee therein named had also executed a deed of the same property to Mrs. Krekeler; that these deeds were not recorded, and, as he claims, the one executed by him was not in fact acknowledged, although it purported to have been; that both deeds were in possession of Mrs. Krekeler, and under pretense of examining the deeds to see as to the apparent acknowledgment, he called upon her several times and stated that "the deeds were not in order." *Page 433 
She got them and, as he says, "handed them to me, and I put them in my coat pocket." They disputed, as he also says, "about those deeds affairs," and she said "you cannot take the deeds along;" "I told her, I will;" so I got up from the chair, and she locked the door; "well," I said, "I will not give you those deeds, not before some one else sees them." And we may infer the zeal of her resistance, by his statement, that she "fought" for them. He also says that he wanted the deeds submitted to Mr. Stemler — he was his attorney — and that, finally, the defendant, failing in her purpose to get the deeds, went with him to Stemler's office, where the deeds were left. This was April 17th, and afterward, but in the same month, he conveyed the property to Metta Heinecke, and says he did this "when Mrs. Krekeler came and told me she wanted the deeds back." Mrs. Krekeler was thereby compelled to institute a suit against this plaintiff, and Metta Heinecke and her grantee, to compel a reconveyance of the property from them to her. The evidence produced by the defendant shows more distinctly the violence used by the plaintiff in procuring the deeds; that, instead of going with him to Mr. Stemler's office, she pursued him there, vainly demanding her deeds, and not only Thaule, but his lawyer, refused to return them unless she would give a mortgage to Thaule on certain other property for $6,750 or $5,750. Stemler was not examined, and, upon uncontradicted evidence, I think, the facts and circumstances were truly stated in the affidavit, and if so, the action cannot be maintained. Whether the deeds were the subject of larceny, or whether the facts as stated made out that crime, Mrs. Krekeler did not determine.
2d. There is another view of this case, also fatal to the plaintiff's right of action, and it is warranted by the evidence produced by him upon the trial of this action, and before he rested. The defendant could not be legally called upon to go into a defense until the plaintiff had established, first, the want of a reasonable and probable cause for the complaint made by her (Williams v. Taylor, 6 Bing. 183), and second, that it was instituted for malice. Upon both propositions he held the *Page 434 
affirmative, and as to the first was bound to give in evidence facts sufficient to satisfy a reasonable mind that his accuser had no ground for the proceeding, but a desire to injure him (Williams v. Taylor, supra) ; and whether he had done so, was for the court to determine as matter of law, after assuming that the evidence was true. (Stewart v. Sonneborn,98 U.S. 189; Hailes v. Marks, 7 H.  N. 56; Masten v. Deyo, 2 Wend. 424; Besson v. Southard, 10 N.Y. 236; Sutton v.Johnstone, 1 Term R. 493; Turner v. Ambler, 10 A.  E. [Q.B.] 252.) At the close of the plaintiff's case, a motion was made for a dismissal of the complaint, as to both defendants, upon the ground that a case against them had not been established. It was granted as to Frost, and should have been as to the other defendant. The evidence of the plaintiff, I have above referred to. It is not strengthened by any other evidence and it fails to bring the case within the rule above stated. That the property was Mrs. Krekeler's; that at the time named she had the title; that her deeds were not recorded, and so the record title in the plaintiff; that by violence he had obtained the deeds, and (the opinion of his lawyer concurring with his own) that one of them was not so acknowledged as to permit it to be recorded, he had fraudulently conveyed the property to another, were facts known to her when she made the complaint, and rendered her suspicion, as to the intent and character of the plaintiff's act in taking the deeds, reasonable and natural.
3d. There was also error in the conduct of the trial. The plaintiff, when under examination as a witness in his own behalf, before any evidence had been given by the defendant, and after stating the manner in which he obtained the deeds from Mrs. Krekeler, and the fact that she afterward brought a suit against him to set aside the conveyances which he had made subsequent thereto, was asked by his counsel, "and you made an offer there in court to convey it to them, if they would pay the expenses you had been put to, in the presence of Mrs. Krekeler, did you not?" And a like question as to a similar offer in Justice QUINN's court. Both questions were admitted *Page 435 
after objection by the defendant, and after exception by her to the ruling, the witness answered in the affirmative. I am unable to see any legitimate purpose for which that evidence was received. Upon the question of malice, or probable cause for the prosecution, it could have no bearing. If the deeds were taken by violence, and the property fraudulently conveyed, could the fact that thereafter, when brought into court to cancel the fraudulent conveyance, he offered to anticipate the judgment of the court by conveying it for a price to be paid, have any tendency to support the burden he had undertaken, of carrying to a successful termination, the issues presented by those questions? It might palliate, in the mind of an unthinking person, happening on the jury, the wrong he had committed, but could have no legal tendency to support a verdict.
4th. It was error, also, to exclude the question propounded by the defendant's counsel to Mrs. Krekeler: "Had Mr. Thaule deeded this property to any one else, about this time?" That is about the time the charge was made by her. In view of the facts already referred to, that the deed under which the defendant claimed had been executed by the plaintiff, but was still unrecorded, it was proper to show the manner in which he subsequently dealt with the property. It bore directly both upon his motive in getting possession of the deeds, and the grounds which Mrs. Krekeler had for the suspicions stated in her affidavit, and upon the existence of probable cause of action. These considerations require a reversal of the judgment.
It should also be noticed that the allegations in the complaint, that the indictment was dismissed after the complainant therein (the defendant here) had been heard, are not sustained by the evidence. She only heard of it after it was done. She then protested against it with bitter earnestness, desired the district attorney to procure a new one, and failing in that desire, sought his removal. She was, at least, in earnest, and full of faith that her complaint was well founded. Nevertheless, the district attorney may have acted wisely. But he consented to nolle prosequi, under the belief that by a decision at Special *Page 436 
Term, adverse to the plaintiff's claim to the property as against Thaule, the questions involved in the indictment had been in a civil suit disposed of. If they were the same questions, a subsequent reversal of the judgment of Special Term shows that the decision on which the district attorney relied was erroneous, and the reversal was put by the General Term on grounds which go far to sustain the defense in the present action. If there was not, in the discharge of the defendant from that indictment, a miscarriage of justice, and an escape of a guilty person, Mrs. Krekeler has, at least, been hardly dealt with. Concerning property conceded to be her own, she has been driven to many lawsuits which, however terminating, must have subjected her to large expense and annoyance. In that litigation, the substantial questions stand decided in her favor, yet we have now before us a judgment calling from her a large sum of money by way of compensation to her adversary, who, upon his own showing, sought to withhold from her that which was her own, and whose conduct raised in her well-grounded suspicions that a crime had been committed, of which the public prosecutor might take notice. It is a satisfaction to know that the rules of law require its reversal.
The judgment should be reversed, and a new trial granted.
All concur; FOLGER, Ch. J., concurring on ground of erroneous ruling on trial.
Judgment reversed.